Exhibit 10.5 Purchase Order Seller: Shenzhen Yuanmao Electronic Hardware Co., Ltd. Address: 63 2nd Industrial Park, Shuitianshilong Road, ShiYan Town, Bao’An district Shenzhen, China Buyer: Dongguan AIVtech Co., Ltd. Address: 78 WenQuan South Road, Shilong Town Dongguan China Pursuant to the Contract Law of the People’s Republic of China, the seller and the buyer mutually agree as follows: Contract date:May 24, 2010 Product:AC adapter Amount:CNY 2,246,536.50 Delivery time: Subject to the agreed date Other terms: a. The seller shall be responsible for the quality of products. b. The buyer shall make the payment within 30 days after arrival. Seller Buyer Shenzhen Yuanmao Electronic Hardware Co., Ltd.
